The Attorney              General of Texas
                                                               March 8, 1983
JIM MATTOX
Attorney General

                                        Honorable Roy Blake, Chairman          Opinion No. JM-2
Supreme   Court Building                Senate Committee on Administration
P. 0. BOX 12546                         Texas State Senate                     Re:   Whether the Corrigan
Austin. TX. 76711.2546
5121475-2501
                                        G-27-J, State Capitol,Building         Hospital District may build
Telex    glo,674-l367                   Austin, Texas   78711                  and operate a nursing home to
Telecopier      5121475-0266                                                   provide geriatric care

                                        Dear Senator Blake:
1607 Main St., Suite 1400
Dallas. TX. 75201-4709
2141742.6944                                 You have requested our opinion regarding "the legality of the
                                        Corrigan Hospital District building and operating a nursing home
                                        facility in the city of Corrigan." You have informed us that the
4624 Alberta       Ave., Suite    160   district wants to build a new facility to provide geriatric care in
El Paso, TX.       799052793
9151533-3464
                                        North Polk County.

                                             The Corrigan Hospital District was created by Senate Bill No.
1220 Dallas Ave.. Suite          202    965, enacted in 1971. Acts 1971, 62nd Leg., ch. 396, at 1420. See
Houston.     TX. 77002.6966
                                        V.T.C.S. art. 4494q. Section 2 of this bill provides that, upon
7131650-0666
                                        creation of the district, it "shall assume full responsibility for
                                        providing medical and hospital care for the needy residing within the
606 Broadway.        Suite 312          district." Section 3(a) provides in relevant part:
L”bbOCk.     TX.    79401-3479
6061747.5236                                        The Commissioners Court of the county shall
                                                 have the power and authority, and it shall be its
4309 N. Tenth. Suite B                           duty, to levy on all property within the district
McAlle”.    TX. 76501-1665                       subject to said hospital district taxation, for
5121662~4547                                     the benefit of the district at the same time taxes
                                                 are levied for county purposes, using the county
200 Main Plaza. Suite 400
                                                 values and the county tax roll, a tax of not to
San Antonio.  TX. 76205.2797                     exceed 75 cents on the $100 valuation of all
5121225-4191                                     taxable property within the hospital district, for
                                                 the purpose of:
A” Equal      opportunity,
Affirmative     Action     Employer                  .   .   * .

                                                    (3) when requested by the board of hospital
                                                 managers of the hospital district and approved by
                                                 the Commissioners Court, for the purpose of making
                                                 further improvements and additions to the hospital
                                                 system, and for the acquisition of necessary sites
                                                 therefor, by purchase. lease, or condemnation.




                                                                     P. 4
Honorable Roy Blake - Page 2      (JM-2)




        Section 4(a) provides in part:

            The Commissioners Court shall have the power and
            authorjty to issue and sell as the obligations of
            such hospital district, bonds for the purchase,
            construction, acquisition, repair, or renovation
            of buildings and improvements and equipping same,
            for hospital purposes and for any or all of such
            purposes.

     The foregoing provisions of sections 3(a) and 4(a) are the only
provisions in the bill which authorize construction of any facility.
The next question is whether these provisions do authorize the
building of a nursing home facility. We answer in the affirmative.
Section 3(a) permits tax revenue to be expended for "further
improvements and additions to the hospital system," and we believe
that a nursing home facility which provides geriatric care falls in
this category. In this context, we note that section 5(a) of Senate
Bill No. 965 specifically lists "geriatric care" as a component of
"hospital care," which indicates that a nursing home which provides
geriatric care may properly be deemed a part of the "hospital systen?
as that term is used in the bill. Section 4(a) authorizes bond
proceeds to be used for the "construction . . . of buildings and
improvements . . . for hospital purposes," and we also believe that a
nursing home facility is in this category. We therefore conclude that
a nursing home facility which provides geriatric care may be built per
the terms of sections 3(a) and 4(a). Once such a facility is built,
it will be part of the "hospital system" which the board of hospital
managers of the district is to manage, control, and administer. Sec.
6(a).

                                SUMMARY

                Sections 3(a) and 4(a) of Senate Bill No.     965,
             Acts 1971, Sixty-second Legislature, chapter     396,
             at 1420, authorize the building of a nursing     home
             facility which provides geriatric care in the    city
             of Corrigan.

                                              Very truly you i,
                                                 , -

                                          L      i ,++--I /?h   7
                                              JIM     MATTOX
                                              Attorney General of Texas

TOM GREEN
First Assistant Attorney General


                                     P. 5
,.   .


         Honorable Roy Blake - Page 3   (JM-2)




         DAVID R. RICHARDS
         Executive Assistant Attorney General

         Prepared by Jon Bible
         Assistant Attorney General

         APPROVED:
         OPINION COMMITTEE

         Susan L. Garrison, Chairman
         Jon Bible
         Rick Gilpin
         Jim Moellinger
         Mike Patterson




                                           P. 6